This opinion is subject to administrative correction before final disposition.




                                Before
                  STEPHENS, LAWRENCE, and COGLEY
                       Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Sean C. MCLAUGHLIN
              Boatswain’s Mate First Class (E-6), U.S. Navy
                               Appellant

                              No. 202000006

                            Decided: 27 July 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Stephen C. Reyes

   Sentence adjudged 30 September 2019 by a general court-martial
   convened at Fleet Activities Yokosuka, Japan, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: confinement
   for six months and a dishonorable discharge. 1

                             For Appellant:
             Lieutenant Commander Jeremy J. Wall, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.




   1 Pursuant to a pretrial agreement, the convening authority approved a bad-
conduct discharge rather than the adjudged dishonorable discharge.
           United States v. McLaughlin, NMCCA No. 202000006
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2